 498DECISIONSOF NATIONALLABOR RELATIONS BOARDnotice to the Regional Director within ten (10) days after the issu-ance of this Decision and Direction of Elections."[Text of Direction of Elections omitted from publication in thisvolume.]John F. Kaenel andGeorge VonKaenel d/b/a Acme Corrugated Box Company and JohnF. Kaenei Cooperage Company,88 NLRB 96.ROSE MARIE REIDandTEx'rILEWORKERSUNION OF AMERICA,CIO,PETITIONER.Case No. 21-RC-2829.March 12, 1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Arthur Hailey, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent all employees at the Employer'splant at 5200 West Century Boulevard, Los Angeles, California,herein called the Century plant, and the Intervenor, InternationalLadies' Garment Workers' Union, Local 266, seeks a unit confined tocertain production employees at the same plant.The Employer con-tends that the only appropriate unit is one which includes all itsemployees at the Century plant and, in addition, all the employeesof Swimwear, Inc., herein called Swimwear, some of whom work atthe Century plant 2 while others work at a plant at 1260 SentousStreet in the same city, herein called the Sentous plant.There isno history of collective bargaining for any of these employees.The Employer was incorporated in 1946; Swimwear was incorpo-rated in October 1951 and began operations in February 1952. Both'The Employer'smotion to dismiss the petition,which the hearing officer referred to theBoard, is hereby denied for the reasons appearing in paragraph numbered 4.'The record shows that while all employees at the Century plant are on the Employer'spayroll, the Employer is reimbursed by Swimwear in proportion to the work done for Swim-wear's account.103 NLRB No. 68. ROSE MARIE REID499plants manufacture swimsuits and "play wear."At the time of thehearing, there were about 436 employees at the Century plant and 110at the Sentous plant.The plants are 15 or 16 miles apart.The 2 companies have the same officers, and 2 of these officers areon the 3-member board of directors of each company. There is 1office for the 2 companies located at the Century plant, and there iscommon managerial personnel.Also, the production service depart-ments, i. e., production control, quality control, standards and methods,timekeeping, purchasing, and building and equipment, although forthe most part located at the Century plant ,3 serve both companies,as do the patterns and sample-making and the shipping departments.It appears, therefore, that a 2-plant unit would be feasible.However, there are factors in the instant case which justify a findingthat a unit confined to employees at the Century plant is also appro-priate.Thus, there has been no bargaining history, and no labororganization seeks certification on a 2-plant basis.The 2 plants aregeographically separated, each has a separate payroll, and the Cen-tury plant constitutes a distinct production unit.Although there areoccasional transfers of personnel from one plant to the other whenneed arises 4 or in connection with the training of supervisors, theentire production operation can be performed at the Century plantalone.On these record facts, we find that a unit confined to the em-ployees at the Century plant is appropriate.5The Intervenor, however, would exclude from the Petitioner's pro-posed unit the following categories employed at the Century plant:Maintenance employees, machinists, drivers, the chauffeur, receivingand stock employees, folding and box department employees, ship-ping department employees, pattern and sample makers, and markers,spreaders, and cutters in the cutting department.As the record showsa sufficient community of interests between the Intervenor's requestedexclusions and other employees in the unit, we shall include all em-ployees at the plant, in accord with the contentions of the Petitionerand the Employer .6Accordingly, we find that all employees of the Employer and Swim-wear at the plant at 5200 West Century Boulevard, Los Angeles,California, excluding office clerical, professional, sales, productioncontrol, quality control, standards and methods, timekeeping, andpurchasing employees, and the designer, the first-aid girl, models,3 A timekeeper,a machinist,and a maintenance man are employed at the Sentous plant.There is someinterchangeof work betweenthe plants to balance workloads,and certaintypes of workmust be done on special machines which arelocated only at the Century plant.'The recordadduces about 7 instances of transfers of employees to the Sentous plantand 2 to theCentury plantsince Swimwear began operations.5Harms HosieryCo., Inc.,91 NLRB330;PerfectionGarment Company,91 NLRB 1421;Calivogue Sportswear,96 NLRB 228.4 CfHarmsHosiery Co.,Inc., supra 500DECISIONSOF NATIONALLABOR RELATIONS BOARDguards, section supervisors, line supervisors, production expediter,head mechanic, construction department supervisor, head marker,head cutter, folding and boxing supervisor, patterns and sample mak-ing department supervisor, receiving and stock department super-visor, building and equipment superintendent, shipping departmentsupervisor and assistant supervisor, and all other supervisors as de-fined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining.[Text of Direction of Election omitted from publication in thisvolume.]KARTARIK, INC.andDISTRICT LODGE77, INTERNATIONALASSOCIATIONOFMACHINISTS,A. F. OF L.Case No. 18-CA-406.March 13,1953Decision and OrderOn January 27, 1953, Trial Examiner David London issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report,2 the Respondent's exceptions and brief, and theentire record in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.31Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel [Members Houston, Styles,and Peterson].2The Intermediate Report contains an inadvertency which does not affect the TrialExaminer's ultimate conclusions or our concurrence therein.Accordingly,we make thefollowing correction:District Lodge 77, International Association of Machinists,A. F. of L.,has at all times since April 11, 1952,rather than since April 1, 1952, been the exclusivebargaining representative of the Respondent's employees in the unit found appropriatetherein.3The Respondent has excepted to the Trial Examiner's finding that"The record does notdisclose what relationship, if any, was maintained between Respondent and the Union since[February 3, 1947, the date on which the Union was certified] to the period which gaverise to the controversy with which we are concerned,"and has pointed out that the recorddiscloses facts which indicate that the Union ceased to represent the Respondent's employeeson or about June 15, 1949.It contends,therefore,in its brief,that the present proceeding"must be treated similarly to an initial representation case and the background of relation-ship between the parties is completely immaterial as it would effect [sic]the right of thecomplaining union to represent these employees."While we hereby correct the TrialExaminer's statement to accord with the record,neither the Trial Examiner nor the Boardrelied upon these background events in finding that on April 11, 1952, the Union repre-sented a majority of the employees in the appropriate unit.103 NLRB No. 64.